DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 08/26/2022 with respect to pending claims 1, 3-17 have been considered but are moot in view of the new ground(s) of rejection.
Multiple issues pertinent to patentability, some raised previously and some newly-introduced by amendment, addressed hereinbelow, have not yet been resolved. It is noted that an application should not be allowed, unless and until issues pertinent to patentability have been raised and are resolved. The Examiner is required to render evaluation of the pending claims based on the “preponderance of evidence” test—i.e., a claim should be rejected if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable (see MPEP 706(I)).
In the instant application, at least the issues currently present under 35 U.S.C. §112(b), addressed hereinbelow, preclude passing the claimed invention to issue.
Applicant is kindly encouraged to thoroughly review the claims prior to submission of the next response, so as to avoid any further unnecessary delays to prosecution.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant’s current title of “Power Generation System” is appropriately descriptive of many, many different systems and is not at all accurately descriptive of Applicant’s own system as set forth in at least claim 1.
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).
 
Drawings
The drawings were received on 08/26/2022.  These drawings are acceptable.

Claim Objections
Claims 7, 11 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 7, each element and/or step should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).
Regarding claim 7, the limitation “the transmission comprises an input shaft, a output shaft, a third sensor, a fourth sensor, wherein the input shaft is coupled to the first rotating shaft and rotates as the torque of the first rotating shaft is transmitted the output shaft is coupled to the cam wheel and rotates as torque of the input shaft is transmitted the third sensor measures an input rotation rate, which is a rotation rate of the input shaft per unit time, and the fourth sensor measures an output rotation rate, which is a rotation rate of the output shaft per unit time, wherein the transmission is configured to control-a transmission ratio, which is a ratio of the input rotation rate to the output rotation rate so that the output rotation rate becomes constant” (emphasis added) comprises a run-on sentence which is difficult to understand.  At each of the emphasized portions, it appears that an amendment comprising, e.g., a linking phrase or simple punctuation, may serve to clarify the claim. 
Regarding claim 11, line 4, the hyphen (“-”) in the phrase “wherein-surplus” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, first page, line 17, the limitation “the arm mechanism comprises […] a mechanical bias” is vague and indefinite.  The claim and the specification fail to make clear what “a mechanical bias” may comprise.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term is indefinite because the specification does not clearly redefine the term.
If, for example, the “mechanical bias” comprises one of a coil spring (see, e.g., claim 8) or a pneumatic accumulator (see, e.g., claim 11), such should be made clear.
Regarding claim 1, second page, lines 23-26, the limitation “the follower arm undergoes a rotary motion in the first direction around the first pin as the axis by pulling of the second pin during the rotary motion of the swing arm in the first direction due to a rotary motion of the swing arm pressing the third pin against an inner peripheral face of the first through-hole of the swing arm” is vague and indefinite.
First, the phrase “undergoes a rotary motion […] by pulling of the second pin” is vague and indefinite.  Notably, the claim fails to make clear what “pulling of the second pin” may comprise, including what element may be performing the “pulling”.
Second, the claim newly-introduces the feature of “a rotary motion of the swing arm” while there is already reference to “the rotary motion of the swing arm” on the previous line.  The claim fails to make clear whether the newly-recited “a rotary motion” is the same as, or separate and distinct from, the previously-recited “the rotary motion of the swing arm”.
Regarding claim 1, second page, lines 28-31, the limitation “the elastic member moves in the first direction in which the top end elastic member portion does not come in contact with an outer peripheral face of the drive wheel while the drive arm moves in the first direction due to a rotary motion of the drive arm to move the third pin to the second end swing arm portion” is vague and indefinite.
Notably, the phrase “the elastic member moves in the first direction in which the top end elastic member portion does not come in contact with an outer peripheral face of the drive wheel” is generally unclear.  The limitation appears to be defining a feature—movement “in the first direction”—by what it does not do/cause (“does not come in contact with […]”) rather than by what it is or does.  This is confusing and should be clarified.
Regarding claim 1, third page, lines 4-6, the limitation “as a result of a rotary motion to press the third pin against the inner peripheral face of the first through-hole of the swing arm is generated in the drive arm by moving the third pin to the second end swing arm portion” is vague and indefinite.
First, the claim fails to make clear what element the “rotary motion” may belong to.
Second, the claim fails to make clear what “is generated in the drive arm” as claimed.  If it is the “rotary motion” that is being “generated,” then it would appear that “is” is the wrong verb tense (e.g., —being generated— would appear more appropriate).  Clarification is requested.
Regarding claim 8, the limitation “with rotary motion of a swing arm in a first direction” is vague and indefinite.  Notably, the claim newly-introduces both “a swing arm” and “rotary motion of a swing arm”.  However, claim 1, upon which claim 8 is dependent, already sets forth both these features.
Regarding claim 8, the limitation “the swing arm” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Notably, two separate “swing arm” features have been set forth.  See above for further discussion.
Regarding claim 11, the limitation “during rotary motion of a swing arm in a first direction” is vague and indefinite.  Notably, the claim newly-introduces both “a swing arm” and “rotary motion of a swing arm”.  However, claim 1, upon which claim 11 is dependent, already sets forth both these features.
Regarding claim 11, the limitation “wherein-surplus fluid […] that compresses, the accumulation gas producing a compressed accumulation gas” is grammatically incorrect and is, consequently, vague and indefinite.
Regarding claim 11, the limitation “the swing arm” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Notably, two separate “swing arm” features have been set forth.  See above for further discussion.
Regarding claim 12, the limitation “the plurality of the cam wheels” (several instances) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Note that in claim 1, upon which claim 12 is dependent, only a single “cam wheel” is set forth.
Regarding claims 3-17, they are dependent on claim 1 and thereby inherit the deficiencies thereof.

Allowable Subject Matter
Claims 1, 3-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Conclusion
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832